Citation Nr: 9900928	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  92-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
viral (gastroenteritis) syndrome.

2.  Entitlement to service connection for defective hearing, 
right ear.

3.  Entitlement to service connection for tinnitus, right 
ear.

4.  Entitlement to an evaluation in excess of 10 percent for 
post-operative left knee disability.

5.  Entitlement to an increased (compensable) evaluation for 
perforated right tympanic membrane.

6.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had 2 periods of active military service in the 
period from April 1982, to June 1992, separated by assignment 
to TDRL (temporary disability retired list) due to left knee 
disability.  His records show no assignment to Southwest 
Asia.

This case was previously before the Board and remanded in 
November 1996 for additional development.  The case has been 
returned to the Board.  

To summarize briefly, the remand in November 1996 was to 
secure additional information from the veteran, and provide 
examinations.  The original notices to the veteran, sent to 
the address of record, concerning requests for information 
per the November 1996 remand, were returned.  In January 1998 
he inquired about his claim, and indicated that he had 
medical records concerning surgery on his left knee in the 
fall of 1997.  His new address was obtained, the information 
was re-mailed in April 1998, and he was informed in June 1998 
of scheduled examinations, per the 1996 remand.  The veteran 
failed to appear for those examinations, or submit the 
medical information that he reported.  He was informed by 
letter in August 1998 that his failure to report had been 
noted, that his request for Friday examination could not be 
honored, and that if he was willing to report for the 
required examinations, he should contact the RO.  There is no 
record of any response from the veteran, and no good cause 
has been provided to explain his failure to cooperate.  Where 
the claimant fails to cooperate in the development of the 
record where his cooperation is required, the Board finds 
that VA has no further obligation under the duty to assist to 
plead again with the claimant to do that which he failed to 
do when first asked.  See Evans v. West, No. 96-1574 (U.S. 
Vet. App. Nov. 16, 1998).  

The veteran was treated for viral gastroenteritis in service.  
A rating action in August 1989, in addition to other 
determinations, denied service connection for stomach viral 
infection, noted for rating purposes as viral syndrome.  An 
appeal was not perfected and that determination became final.  
Following the veterans second period of active service, he 
filed a claim for disability benefits in June 1992.  At that 
time he made no reference to viral syndrome, and the rating 
action of June 1992 made no finding as to viral syndrome.  
However, notice to the veteran of the June 1992 determination 
included denial of service connection for viral syndrome, and 
his notice of disagreement (NOD), in July 1992 included viral 
syndrome.  The statement of the case (SOC) provided the 
veteran in September contained appropriate information 
concerning finality.  Although the citation for time limit to 
file a NOD in the SOC was incorrect, the actual information 
provided the veteran in 1989 was correct and there is nothing 
in the record that could be deemed to be a timely NOD 
following the 1989 determination.  The veteran was informed 
that the viral syndrome issue was denied because there was no 
current evidence thereof. 

The issue of entitlement to an evaluation in excess of 10 
percent for post-operative left knee disability is the 
subject of a remand contained herein.


CONTENTIONS OF APPELLANT ON APPEAL

It is contended that the RO erred in not finding that the 
evidence of record supports service connection for viral 
syndrome, right ear hearing loss and right ear tinnitus.  He 
also asserts that the evidence provides for compensable 
evaluations for the perforated right eardrum, and 
hemorrhoids.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not provided 
new and material evidence to reopen a claim for entitlement 
to service connection for viral syndrome, and that the claims 
for service connection for right ear hearing loss and right 
ear tinnitus are not well-grounded.  Further, the claims for 
an increased evaluation for a compensable evaluation for 
perforated right eardrum, and a compensable rating for 
hemorrhoids, are not well grounded.


FINDINGS OF FACT

1.  The last final denial for entitlement to service 
connection for viral syndrome, based on incurrence or 
aggravation in service, was August 1989; a timely appeal was 
not filed.  

2.  No evidence, other than the veterans duplicative lay 
evidentiary assertions that service connection is in order, 
has been submitted since the August 1989 determination.

3.  There is no competent medical evidence of right ear 
hearing loss.

4.  There is no competent medical evidence of right ear 
tinnitus.

5.  The service connected perforated right ear drum is 
assigned the maximum rating under the regular schedule for 
rating disabilities, and the veteran has not claimed that 
this disability has undergone an increase in severity since 
the prior claim.

6.  The veterans hemorrhoid disorder has been asymptomatic 
since surgery in 1984, and he has not claimed that the 
service-connected hemorrhoids have undergone an increase in 
severity since the grant of service connection in 1989.


CONCLUSION OF LAW

1.  The August 1989 RO decision is final as to entitlement to 
service connection for viral syndrome, and, as the evidence 
submitted since that determination is not new and material, 
the claim of entitlement to service connection for viral 
syndrome is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156 (1998).

2.  The appellants claim for entitlement to service 
connection for right ear hearing loss is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

3.  The appellants claim for entitlement to service 
connection for right ear tinnitus is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

4.  The claim for a compensable evaluation for perforated 
right eardrum is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998)

5.  The claim for a compensable evaluation for hemorrhoids is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Viral (Gastroenteritis) Syndrome

Pursuant to 38 U.S.C.A. § 7105 (West 1991), where an appeal 
from a determination by the RO is not perfected, that 
determination becomes final, and a final decision by the RO 
on a given claim "may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered."  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a  decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105; see also McGinnis v. Brown, 4 Vet. App. 239, 243-45 
(1993). 

38 C.F.R. § 3.156 (1998) provides a definition of new and 
material evidence.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Factual background

Evidence at the time of the August 1989 denial of service 
connection for stomach viral infection included service 
medical records which showed treatment for gastrointestinal 
complaints in late December 1984, hospitalization for viral 
syndrome in January 1985, and a diagnosis of protracted viral 
gastroenteritis in mid-January 1985.  He was hospitalized for 
viral gastroenteritis and dehydration in February 1985, with 
a diagnosis of viral syndrome with mild dehydration.  In 
October 1985 he was treated for stomach cramps.  A plethora 
of medical records after 1985 do not reveal complaints or 
treatment for gastrointestinal disability. Medical discharge 
examination in September 1988 showed the abdomen and viscera 
to be normal.  The hospitalization for gastroenteritis in 
1985 was noted.  

The veterans original application for disability benefits in 
December 1988 noted stomach virus in January 1985.

VA examination in January 1989 noted that the veteran was 5 
feet 9 inches in height and weighed 169 pounds, with normal 
nutrition.  Examination of the abdomen showed no pertinent 
findings.  There was no diagnosis of a gastrointestinal 
disorder.

The August 1989 rating action noted that the viral syndrome 
was an acute condition, eventually resolving without 
complications.

Evidence after the August 1989 denial includes periodic 
examination in November 1991, which did not refer to any 
gastrointestinal disorder, and the other medical records from 
the veterans second period of service do not reveal any 
complaints, findings or treatment of a gastrointestinal 
disorder.

The veteran, in pursuit of this claim did not submit any 
medical records showing chronic gastrointestinal disability 
made no reference to any medical treatment for 
gastrointestinal disability, did not report records of 
treatment for such disability, and in fact advanced no 
specific arguments in regard to a stomach disorder.

Analysis

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  The essence of this matter is that the 
record shows an acute gastrointestinal problem in service, 
with no medical evidence that it did not resolve without 
complications, residuals, or sequela.  Further, there is no 
current medical evidence of any gastrointestinal disability 
for the veteran, acute or chronic.  The only evidence 
offered by the veteran is written disagreement to a denial of 
service connection for viral syndrome.

Lay persons are not competent to render testimony concerning 
medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Similarly, "lay assertions of 
medical causation . . . cannot serve as a predicate to reopen 
a claim under [38 U.S.C. § 5108]".  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993)."  Mintz v. Brown, 6 Vet. App. 277, 280 
(1994).  

The basic fact of this matter is that the current lay 
assertion that service connection is in order for viral 
syndrome is redundant and cumulative, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Although during the pendency 
of this appeal the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, supra., invalidated the 
previous standard for what constitutes new and material 
evidence set forth originally by the United States Court of 
Veterans Appeals in Colvin v. Derwinski, 1 Vet. 171 (1991), 
this change in the law does not avail the appellant.  It is 
clear that if the claimant has not produced evidence that at 
least is new, the ruling in Hodge has no substantive impact 
on the analysis of the question of what constitutes new and 
material evidence.  In this case, it is manifest that the 
claimant has not produced new evidence.  Thus, the Board 
finds no basis for further procedural development of this 
issue in light of Hodge. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


Right Ear Hearing Loss and Tinnitus

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (1998).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the claimant must submit 
evidence in support of a claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
("there must be evidence both of a service-connected disease 
or injury and a present disability which is attributable to 
such disease or injury")

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 per cent.  38 C.F.R. § 3.385 (1998) (effective Nov. 25, 
1994).  


Factual Background

Service medical records show that audiometric tests (February 
1982; March 1983; September 1985; June 1986; September 1987; 
and September 1988) of the veterans hearing during his first 
period of service were within the limits of normal, except 
for testing in mid June 1986, at which time the reception 
threshold level were elevated for both ears but within normal 
limits on subsequent testing later in June and thereafter.

During his second period of service, in July 1991, the 
veteran sustained a right ear perforated tympanic membrane 
when a machine gun discharged a blank round, or as the 
veteran put it, the machine gun exploded.  He complained of 
headache with ear pain, and intermittent ringing.  
Audiometric testing in July showed elevated threshold levels 
for the right ear, with essential normal hearing by BC (bone 
conduction) testing in late July.  Testing in August 1991 
showed improved tympanic membrane function, and normal 
hearing, AD (right ear).  Periodic examination in November 
1991 showed normal threshold levels for the right ear on 
audiometric testing.

A rating action in June 1992 granted service connection for 
perforated right eardrum, rated noncompensable.  Service 
connection was denied for right ear hearing loss and tinnitus 
as any hearing loss and tinnitus following noise trauma in 
service were acute and transitory with no residual disability

The veteran, in his September 1992 substantive appeal, stated 
that he should be given an examination to obtain current 
hearing loss, and noted that Federal Regulations provided for 
a compensable rating for tinnitus due to an explosion or 
concussion.  

The Board remand in November 1996 provided for audiometric 
examination of the veteran, if the claims for defective 
hearing in the right ear, and tinnitus in the right ear were 
found to be well grounded.  The veteran failed to report for 
audiometric examination in July 1998.


Analysis

The veteran did not respond to the RO requests for additional 
information.  Therefore, the Board must proceeded on the 
basis of the evidence of record as there is no indication 
that there are additional records which can be obtained 
without the veterans cooperation.  The duty to assist is not 
a one-way street.  The veteran cannot passively wait when he 
may or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).

The available evidence of record shows that in July 1991 the 
veteran experienced explosive trauma, causing perforation of 
the right eardrum, with temporary hearing acuity changes, and 
acute intermittent ringing in the right ear.  The hearing 
returned to normal limits, with no further recorded 
complaints of ringing in the ears, in August 1991.  There 
were no further complaints or findings of defective hearing 
or ringing in the ears for the remainder of the veterans 
time in service.  

The veterans claim for right ear hearing loss and tinnitus 
in June 1992 was not accompanied by any medical evidence of 
decreased hearing acuity or tinnitus in the right ear, and 
the veteran did not refer to any medical evidence of such 
disability that might be available.  In other words his claim 
is based solely on his lay assertions of the presence of 
defective hearing and tinnitus.  The veteran is not shown to 
be medically qualified to render such an opinion.  See 
Espiritu.   An allegation that a disorder is service 
connected is not sufficient; the claimant must submit 
evidence in support of a claim that would justify a belief by 
a fair and impartial individual that the claim is plausible. 
As noted above, service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  While there is no doubt the claimant 
had an injury in service with some acute symptoms, the record 
is entirely devoid of competent evidence of a current 
disability or of medical evidence of a nexus between a 
current disability and a disease or injury of service 
origins.  Therefore, the veteran has failed to establish the 
first and third elements of a well-grounded claim, and the 
Board must find that his claim is not well grounded.


Perforated Right Tympanic Membrane

Perforation of a tympanic membrane warrants a noncompensable 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6211 (1998).

As reported in the discussion of the claim for service 
connection for right ear hearing loss and tinnitus, service 
medical records show perforation of the right tympanic 
membrane in July 1991.  Those records also show that the 
perforation healed without complications.  The veteran has 
not provided any medical evidence concerning the tympanic 
perforation, and he has not indicated that there are sources 
for review concerning the right eardrum.  He was asked by the 
RO in 1997 to provide a theory for an increased rating for 
the perforated tympanic membrane, currently with the maximum 
schedular rating, and he failed to respond.  Additionally, 
neither in his NOD of July 1992, nor his substantive appeal 
of September 1992 did he present any argument, theory, or 
claim of an increase in disability of the right perforated 
tympanic membrane.

The Court has held that when the veteran claims that his 
service-connected disability had undergone an increase in 
severity since the prior claim, it is a new claim, and is 
subject to the well-groundedness requirement, and that such 
burden is met when an appellant indicates that he has 
suffered an increase in disability.  Proscelle v. Derwinski, 
2 Vet. App. 629, 631, 632 (1992); See also Jones v. Brown, 7 
Vet. App. 134, 138 (1994).

Here the veteran has not indicated that he has suffered an 
increase in disability, and the minimal threshold for a well-
grounded claim for increased rating has not been crossed.  He 
was provided an opportunity to provide additional information 
but failed to respond.  He has not presented a plausible 
claim that is meritorious on its own or capable of 
substantiation; he has failed to submit a well-grounded 
claim.  



Hemorrhoids

Service medical records, from the veterans first period of 
service, show that he was treated for hemorrhoid in service, 
with a hemorrhoidectomy in 1984.  There were no further 
recorded complaints or findings of hemorrhoids for the 
remainder of his time in service, including discharge 
examination in September which showed normal anus and rectum.  
At that time the veteran denied having piles or rectal 
disease.  

VA examination in January 1989 did not show hemorrhoids, or 
include complaints of hemorrhoids.

Rating action in August 1989 granted service connection for 
hemorrhoids, rated noncompensable, DC 7336.

Periodic examination in November 1991, during the veterans 
second period of service, showed normal anus and rectum, and 
there no recorded complaints or findings of hemorrhoids in 
1991 or 1992.


Analysis

External or internal hemorrhoids, with persistent bleeding 
and with secondary anemia, or with fissures, warrant a 20 
percent evaluation.  When the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, a 
10 percent rating is assigned.  Mild or moderate hemorrhoids 
are rated noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (1998).  

The evidence of record does not show recurrence of the 
hemorrhoids, since the surgery in 1984.  The veteran did not 
report any treatment for his hemorrhoids in his 1992 claim, 
and he did not submit any medical evidence of hemorrhoids, or 
note that any such evidence was available.  In fact, it 
appears from statements made by the veteran in June and July 
1992, that he believed his hemorrhoid disorder had not been 
service connected.  However, in the SOC provided the veteran 
in September 1992, he was informed that there was a 
noncompensable rating for his hemorrhoid disorder, and in his 
substantive appeal in September 1992 he stated that a proper 
evaluation of his hemorrhoids required an examination.  Be 
that as it may, he did not allege an increase in disability, 
and his claim is not well grounded.   See Proscelle and 
Jones.


ORDER

As the appellant has not provided new and material evidence 
to reopen a claim as to entitlement to service connection for 
viral (gastroenteritis) syndrome, the appeal is denied.

Service connection for right ear hear defective hearing and 
tinnitus is denied.

A compensable evaluation for perforated right tympanic 
membrane is denied.

A compensable evaluation for hemorrhoids is denied.


REMAND

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998).  It does not 
appear that the veteran was advised of the ramifications of 
the above regulation, and for due process purposes the left 
knee issue is remanded.

Since the rating action confirming the 10 percent rating for 
the post-operative left knee disability, the Court has 
further has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1995) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran is 
currently rated under Diagnostic Code 5257 which does not 
rate the knee disability solely on limitation of motion; 
however, in this case, as the RO acknowledged, potentially 
applicable criteria include Diagnostic Code 5260, which is 
based on range of motion.  Thus, if consideration of 
alternative codes is appropriate and one or more of those 
codes involve limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 may be for consideration.  

The Board notes that sections 4.40 and 4.45 are found in part 
4 of the Schedule for Rating Disabilities, and thus 
presumably apply to assignment of ratings under the schedule, 
and assignment of a compensable rating based on pain without 
any specific tie to other rating criteria would be tantamount 
to assignment for an extraschedular rating, for which there 
is a specific regulation, 38 C.F.R. § 3.321(b).  

At the time of the Remand in November 1996, the Board pointed 
out that in Johnson v. Brown, 9 Vet. App. 9, 11 (1996), the 
Court held that Diagnostic Code 5257 was not predicated upon 
limitation of motion, 38 C.F.R. §§ 4.40, 4.45 with respect to 
pain were not for application.  In VAOPGCPREC 36-97, the 
General Counsel of the Department of Veterans Affairs 
question[ed] in a footnote the conclusion in Johnson as 
to whether 38 C.F.R. §§ 4.40 and 4.45 were not applicable 
where a rating code does not refer to limitation of motion.  
The General Counsel pointed out that other panel decisions 
applying the provisions of 38 C.F.R. §§ 4.40 and 4.45 had not 
made this distinction, and that a single judge decision 
entered subsequently by a member of the panel in Johnson 
appeared to reach a contrary conclusion as to the 
applicability of 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 36-
97 went on to assume for purposes of that opinion that 
38 C.F.R. §§ 4.40 and 4.45 were only applicable to diagnostic 
codes involving loss of range of motion.   The General 
Counsel then held that Diagnostic Code 5293, intervertebral 
disc syndrome involved limitation of motion, and that 
therefore pursuant to Johnson, 38 C.F.R. §§ 4.40 and 4.45 
were applicable to the ratings under Code 5293.  VAOPGCPREC 
9-98 addressed the question of whether a knee disorder rated 
under DC 5257 must also have compensable limitation of motion 
under DC 5250 or 5261 in order to obtain a separate rating 
for arthritis.

VAOPGCPREC 9-98, in part, held:

1.  For knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-
ray findings and limitation of motion, limitation 
of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for 
a zero -percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.

2.  The provisions of 38 C.F.R. § 4.40, 4.45,and 
4.59 must be considered in assigning an evaluation 
for degenerative or traumatic arthritis under DC 
5003 or DC 5010.  Rating personnel must consider 
functional loss and clearly explain the impact of 
pain upon the disability.

The precedent decisions of the chief legal officer of the 
department are binding upon the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  The Board is also bound by the precedent 
decisions of the Court, either by panel or en banc, from the 
date the decision is entered.  Bethea v. Derwinski, 2 Vet. 
App. 252 (1992); Tobler v. Derwinski, 2 Vet. App. 8 (1991).   
A single judge summary disposition or order is, accordingly, 
based on clear authority already known and constitutes the 
law of the particular case.  As such it is binding on the 
Board and the Secretary, but it carries no precedential 
weight.  Bethea, 2 Vet. App. at 254.    

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance. It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements. 
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness 
is as important as limitation of motion, 
and a part which becomes painful on use 
must be regarded as seriously disabled. A 
little used part of the musculoskeletal 
system may be expected to show evidence 
of disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like. 

38 C.F.R. § 4.45 provides: 

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse. 
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations. For the purpose of rating 
disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple 
involvements of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

In light of the above discussion, it is opinion of the Board 
that a contemporaneous and thorough VA examination would be 
of assistance to the Board in clarifying the nature of the 
appellants service connected left knee disability and would 
be instructive with regard to the appropriate disposition of 
the issue submitted for appellate consideration.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

This case is remanded for actions as follows:

1.  The veteran should be requested to 
provide an explanation for his failure to 
report for scheduled VA examination.  Any 
response from the claimant should be 
reviewed by the RO in light of the 
provisions of 38 C.F.R. § 3.655.  If the 
claimant fails to respond, or the RO 
determines that good cause was not 
shown for the failure to report for the 
examination, the claim should be denied 
without review of the merits in 
accordance with the mandates of 38 C.F.R. 
§ 3.655(b).  The claimant should be 
provided notification of such a 
determination and of the provisions of 
38 C.F.R. § 3.655.

2.  If and only if the RO determines that 
the claimant has provided good cause 
for his failure to report for scheduled 
VA examination, the claimant should be 
permitted to submit or identify any other 
evidence in support of his claim.  
Medical evidence or opinion in regard to 
any disabilities at issue would be 
helpful.

3. If and only if the RO determines that 
the claimant has provided good cause 
for his failure to report for scheduled 
VA examination, the RO should arrange for 
a VA examination by an orthopedic 
specialist, in order to determine the 
nature and severity of the left knee 
disability.  All indicated testing should 
be conducted.  The claims folder and a 
copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the appellants service 
connected  disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
It is requested that the examiners 
provide explicit responses to the 
following questions: 

(a)  Does the service-connected 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves? 
 
(b)  Does the service connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiners 
should so indicate. 

(c)  With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability. 

(d)  The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connection 
disability, and if such overlap exists, 
the degree to which the non-service 
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service 
connected disability.  If the functional 
impairment created by the non-service 
connected problem can not be dissociated, 
the examiners should so indicate. 

4. If and only if the RO determines that 
the claimant has provided good cause 
for his failure to report for scheduled 
VA examination, and following the 
development in paragraphs 2 and 3 above, 
consideration should be accorded to 
whether 38 C.F.R. §§ 4.40, 4.45 as well 
as VAOPGCPRECs 36-97 and 9-98 apply with 
respect to the evaluation of the service 
connected left knee, and if so, whether 
they provide a basis for any change in 
the award of compensation benefits.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655, where a claimant fails 
without good cause to appear for a 
scheduled examination in conjunction with 
a claim for increase, the claim will be 
denied.  Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

If the benefits sought are not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate 

consideration.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted.


		
	Richard B. Frank
	Member, Board of Veterans Appeals

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

- 2 -
